                                            Case 3:20-cv-03250-JSC Document 4 Filed 05/26/20 Page 1 of 2




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       RONNIE E. HOWELL,                                   Case No. 20-cv-03250-JSC
                                                          Plaintiff,
                                   7
                                                                                               ORDER OF TRANSFER
                                                   v.
                                   8
                                   9       WARDEN,
                                                          Defendant.
                                  10

                                  11

                                  12            Petitioner, a California prisoner proceeding pro se, filed this petition for a writ of habeas
Northern District of California
 United States District Court




                                  13   corpus under 28 U.S.C. § 2254.1 The petition challenges the validity of conviction from Fresno

                                  14   County Superior Court.

                                  15            A petition for a writ of habeas corpus made by a person in custody under the judgment

                                  16   and sentence of a state court of a state which contains two or more federal judicial districts may be

                                  17   filed in either the district of confinement or the district of conviction. See 28 U.S.C. § 2241(d).

                                  18   Each of such districts shall have concurrent jurisdiction to entertain the petition; however, the

                                  19   district court for the district where the petition is filed may transfer the petition to the other district

                                  20   in the furtherance of justice. See id. Federal courts in California traditionally have chosen to hear

                                  21   petitions challenging a conviction or sentence in the district of conviction. See Dannenberg v.

                                  22   Ingle, 831 F. Supp. 767, 768 (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal.

                                  23   1968).

                                  24            As Petitioner challenges his conviction, the proper venue for his petition is the district in

                                  25   which he was convicted. Fresno County is located within the venue of the Eastern District of

                                  26   California. See 28 U.S.C. § 84.

                                  27
                                       1
                                  28    Petitioner has consented to the jurisdiction of a United States Magistrate Judge pursuant to 28
                                       U.S.C. § 636(c). (Dkt. No. 3.)
                                           Case 3:20-cv-03250-JSC Document 4 Filed 05/26/20 Page 2 of 2




                                   1          Accordingly, in the interest of justice, this case is TRANSFERRED to the United States

                                   2   District Court for the Eastern District of California. In light of this transfer, ruling on Petitioner’s

                                   3   application to proceed in forma pauperis is deferred to the Eastern District. The Clerk shall

                                   4   transfer this matter forthwith.

                                   5          IT IS SO ORDERED.

                                   6   Dated: May 26, 2020

                                   7

                                   8
                                                                                                      JACQUELINE SCOTT CORLEY
                                   9                                                                  United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
